DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 21, 37 receives the priority date of 12/24/2017 and does not get the priority date of 8/30/2017. “Teardown” is not disclosed or supported by the priority documents of 8/30/2017.
Claims 23, receive the priority date of 2/7/2020 and not of 12/24/2017 or 8/30/2017 as the “channel offset” being in the first set of parameters is not disclosed or supported by the priority documents. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-17, 22, 27-29, 36-37, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0246356) in view of SUN et al (US 2018/0288703) further in view of LIN et al (US 2020/005635)
Regarding claim 15, 27, KIM et al (US 2019/0246356) discloses a station comprising: circuitry which, in operation, negotiates Wake-Up Radio (WUR) parameters with an access point (AP) switches from non-active Wake-Up Radio (WUR) mode to WUR mode by initiating and completing a WUR mode setup frame exchange (KIM: ¶154, ¶155, ¶157, Fig. 17-18, ¶213, ¶216, parameters are negotiated with an AP; a change mode request is transmitted from the STA to the AP during initiating and completing WUR mode setup information exchange with the AP); and 
a transmitter which, in operation, transmits a WUR mode setup frame to the AP in the WUR mode setup frame exchange (KIM: ¶154, ¶155, ¶157, Fig. 17-18, a change mode request is transmitted from the STA to the AP after completing WUR mode setup information exchange with the AP; the WUR is switched to a WUR mode on (WUR mode) from a WUR mode off (WUR mode suspend)).
KIM remains silent regarding non-active WUR mode being WUR suspend mode, maintaining a portion of the WUR parameters negotiated with the AP after entering the WUR mode suspend from the WUR mode.
However, SUN et al (US 2018/0288703) discloses non-active WUR mode being WUR suspend mode, and maintaining a portion of the WUR parameters negotiated with the AP after entering the WUR mode suspend from the WUR mode (SUN: ¶27, ¶41, ¶59, ¶67, storing/maintaining WUR mode parameters to be used for a subsequent transition to WUR mode; these WUR parameters include at least a portion i.e. parameters related to power states).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of SUN as it provides a way to transitioning efficiency and delay buy keeping the parameters saved until they are needed to be changed based on channel conditions (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HUANG in order to improve control over communication and stations.
KIM modified by SUN remains silent regarding the station communicating a recommended data rate for a WUR frame transmission from the AP.
However, LIN et al (US 2020/005635) discloses the station communicating a recommended data rate for a WUR frame transmission from the AP (LIN: ¶1116-118, Fig. 6, station sends an  suggested/expected rate (equivalent to recommended rate) to the access point for a WUR packet).
A person of ordinary skill in the art working with the invention of KIM modified by SUN would have been motivated to use the teachings of SUN as it provides a way to improve WUR packet transmission efficiency (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN with teachings of HUANG in order to improve control over communication and stations.


Regarding claim 16, 28, KIM modified by SUN modified by LIN discloses a station according to claim 15/27, wherein the circuitry switches from WUR mode suspend to WUR mode after negotiation of WUR power management service (KIM: Fig. 17-Fig.18, ¶153-157, STA WUR mode on (WUR mode) is achieved after a WUR parameter/negotiation procedure).

Regarding claim 17, KIM modified by SUN modified by LIN discloses a station according to claim 16, wherein an action type field of a WUR mode element contained in the WUR mode setup frame indicates that the circuitry enters the WUR mode (KIM: ¶156-159, ¶162, Fig. 19, a WUR mode support element is included in the action frame of association request).

Regarding claim 22, KIM modified by SUN modified by LIN discloses station according to claim 17, wherein the WUR mode element is used to negotiate a first set of parameters related to WUR operation (KIM: ¶166, a first set of parameters are negotiated).


Regarding claim 36,  KIM modified by SUN modified by LIN discloses a station according to claim 15, wherein the circuitry, in the WUR mode, updates a third set of the negotiated WUR parameters based on a WUR mode frame from the AP (KIM:  Fig. 17, the WUR mode packet is used; LIN: ¶88-89, Fig. 4, ¶104-105, ¶110-111, AP sends an WUP with at least one parameter (data rate) updated at least multiple times including a third set (parameters with which the WUP is sent) when sent by the AP to the STA).

Regarding claim 37,  KIM modified by SUN modified by LIN discloses station according to claim 36, wherein updating the third set of the negotiated WUR parameters is initiated by the AP in a one-way procedure (LIN: Fig. 4, ¶104-105 and ¶110-111, a one-way procedure is initiated by the AP).

Claim 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN modified by LIN as applied to claim 16/28 above, further in view of HUANG et al (US 2018/0049131)
Regarding claim 18, KIM modified by SUN modified by LIN discloses a station according to claim 16 wherein when a response frame from the AP indicates that the AP accepts the request the circuitry enters the WUR mode suspend in the negotiation (KIM: Fig. 17-Fig.18, ¶153-157, a WUR mode off (suspend) is entered by the STA as part of the negotiation and upon receiving a frame from the AP).
KIM modified by SUN modified by LIN does not explicitly disclose, however, HUANG et al (US 2018/0049131) regarding the transmitter transmits to the AP a request frame that indicates a request for entering the WUR mode suspend, (HUANG: Fig. 7-8, ¶76, a WUR mode suspension (WUR off) is requested using an action frame)
A person of ordinary skill in the art working with the invention of KIM modified by SUN modified by LIN would have been motivated to use the teachings of HUANG as it 

Regarding claim 19, KIM modified by SUN modified by LIN modified by HUANG discloses station according to claim 18, wherein an action type field of a WUR mode element within the request frame indicates the request (HUANG: ¶76, Fig. 8 and ¶75, action frame is a request frame; WUR mode element within the frame).

Regarding claim 20, KIM modified by SUN modified by LIN modified by HUANG discloses station according to claim 18, wherein an action type field of a WUR mode element within the response frame indicates that the AP accepts the request (HUANG: ¶74, KIM: Fig. 19, a response frame indicating the AP has accepted a request of the STA).


Claims 21, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN modified by LIN  as applied to claim 15/27 above, further in view of HUANG et al (US 2019/0045445)

Regarding claim 21,  KIM modified by SUN modified by LIN discloses a station according to claim 15, wherein the circuitry invalidates WUR power management service by initiating WUR mode teardown frame (KIM: Fig. 19, ¶166, WUR parameters invalidated and renewed/changed).
KIM modified by SUN modified by LIN remains silent regarding, however, HUANG2 (HUANG et al US 2019/0045445) discloses tears down WUR power management service by initiating WUR mode teardown frame (HUANG2: ¶114, WUR mode frame/teardown frame being utilized to discard WUR parameters).
A person of ordinary skill in the art working with the invention of KIM modified by SUN modified by LIN would have been motivated to use the teachings of HUANG2 as it provides a way to improve memory utilization in the device by freeing up space for updated WUR parameter and speed up the updating process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN modified by LIN with teachings of HUANG2 in order to improve memory resource utilization.


Regarding claim 23,   KIM modified by SUN modified by LIN discloses station according to claim 22, wherein the first set of parameters includes WUR channel information and WUR duty cycle start time (KIM: ¶164, WUR channel information and duty cycle is one of the parameters).
KIM modified by SUN modified by LIN remains silent regarding, however, WUR channel information including WUR channel offset. 
HUANG2: ¶67, WUR channel offset).
A person of ordinary skill in the art working with the invention of KIM modified by SUN modified by LIN would have been motivated to use the teachings of HUANG2 as it provides a way to improve channel synchronization by including channel related information, thereby improving throughput. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN modified by LIN with teachings of HUANG2 in order to improve overall synchronization.



Claims 24-26, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN modified by LIN as applied to claim 22/15 above, further in view of AHN et al (US 2019/0028967)

Regarding claim 24, KIM modified by SUN modified by LIN discloses station according to claim 22, comprising: a receiver which, in operation, receives a second set of parameters necessary to support WUR operation (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters).
	KIM modified by SUN modified by LIN remains silent regarding the parameters being in a beacon frame in an WUR operation element.
AHN: ¶213, ¶172, WUR beacon frame regarding the WUR operation information in an WUR mode element; the channel information is sent by the WUR beacon frame; timing information is included in the beacon WUR frame).
A person of ordinary skill in the art working with the invention of KIM modified by SUN modified by LIN would have been motivated to use the teachings of AHN as it provides a way to provide parameters to the WUR without significant change to a legacy beacon frame, therefore, improving compatibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN modified by LIN with teachings of AHN in order to improve compatibility
Regarding claim 25,, KIM modified by SUN modified by LIN modified by AHN discloses station according to claim 24, wherein the second set of parameters includes minimum wake-up duration, WUR channel information and WUR beacon period (KIM: ¶164,  On-duration information; channel information and ¶79, beacon interval;  AHN: ¶173, ¶212, minimum wake-up duration; synchronization information/beacon interval information).
Regarding claim 26, KIM modified by SUN modified by LIN modified by AHN discloses station according to claim 24, wherein each of the parameters in the first set is different from each of the parameters in the second set (KIM: ¶164, ¶79, AHN: ¶173, ¶212, the parameters are different from each other).
Regarding claim 35, KIM modified by SUN modified by LIN discloses station according to claim 15, wherein the WUR parameters include one or mode parameters (KIM: ¶154, ¶155, ¶157, parameters for WUR mode)
KIM modified by SUN modified by LIN remains silent regarding, however, AHN discloses a transition time for transition to an awake state (AHN: ¶141, a wake-up delay is part of the WUR parameters).
A person of ordinary skill in the art working with the invention of KIM modified by SUN modified by LIN would have been motivated to use the teachings of AHN as it provides a way to provide parameters to the WUR without significant change to a legacy beacon frame, therefore, improving compatibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN modified by LIN with teachings of AHN in order to improve compatibility
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicants argue, 
“

    PNG
    media_image1.png
    803
    636
    media_image1.png
    Greyscale

”
	Examiner respectfully disagrees with the above arguments. Examiner submits that KIM expressly discloses negotiation of parameters for WUR and uses them for the WUR mode. SUN et al (US 2018/0288703) discloses non-active WUR mode being 
[0041] Power state transitions may be defined for transitions from a main radio to a WUR and vice versa. Power states of both the main radio and the WUR may be preserved (e.g., suspended) and resumed during transitions between radios, or during transitions between power states of an individual radio. Freezing or preserving a power state may refer to storing or saving of power modes and/or associated operation parameters (e.g., time windows defined in target wake time (TWT) operation, number of frames a single trigger can retrieve in unscheduled automatic power save delivery (U-APSD), WUR duty-cycle, WUR channel, a negotiated main radio schedule, etc.). Such information may be preserved (e.g., negotiated WUR parameters, main radio schedules, etc., between the AP and the STA may be maintained or suspended) for increased power state flexibility and improved power state transition management.

A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of SUN as it provides a way to transitioning efficiency and delay buy keeping the parameters saved until they are needed to be changed based on channel conditions (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HUANG in order to improve control over communication and stations.
Examiner respectfully submits that even though KIM modified by SUN does not explicitly discloses the station communicating a recommended data rate for a WUR frame transmission from the AP.
However, the newly cited reference, LIN et al (US 2020/005635), discloses the station communicating a recommended data rate for a WUR frame transmission from the AP (LIN: ¶1116-118, Fig. 6, station sends an  suggested/expected rate (equivalent to recommended rate) to the access point for a WUR packet).

All remaining arguments are based on the arguments above and are fully addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461